Citation Nr: 1430145	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-46 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the Veteran's claim of entitlement to service connection for Hepatitis C.  

The Board points out that, initially, the Veteran also filed a notice of disagreement as to the issues of increased rating for hearing loss, and PTSD, however, the appeal of these issues was never perfected, and therefore they are not before the Board.  Further, the Board notes that the Veteran did perfect an appeal of the denial of his claim for depression.  However, this claim was granted and incorporated into the Veteran's service connected PTSD in a January 2010 RO decision, and therefore is no longer in appellate status.  Therefore, the remaining issue in appellate status is as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that further development is warranted in this case before a decision may be reached.

A November 2007 rating decision denied the Veteran's claim of entitlement to service connection for Hepatitis C.  Service connection was denied at that time because, while the Veteran did have a diagnosis of Hepatitis C, no evidence had been presented to relate this diagnosis to service.  The Veteran's service medical records show no diagnosis of Hepatitis C in service.

However, as pointed out in the Veteran's representative's informal hearing presentation in June 2014, the Veteran's service records do appear to show that the Veteran received numerous tattoos in service.  While the Veteran's April 1971 separation examination did not show evidence of tattoos, a May 1976 report in conjunction with the Veteran's reenlistment in the reserves appears to indicate that the Veteran at that time had 10 tattoos, which he appears to state were done while he was previously in service.

In general, for service connection to be granted for Hepatitis C, the evidence must show that a Veteran's Hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the Veteran's Hepatitis C.  Risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998. 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of Hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that Hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of Hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Thus, clearly, being tattooed in service could be a risk factor for later development of Hepatitis C.  The Board agrees with the Veteran's representative therefore that the Veteran should be provided with a VA examination in order to help determine whether the Veteran was exposed to risk factors in service such as tattooing, and whether his current diagnosis of Hepatitis C may be related to service, to include such risk factors.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for Hepatitis C.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, the Veteran should be provided a VA examination by a physician skilled in the diagnosis and treatment of Hepatitis C.  All indicated tests and studies are to be performed, and comprehensive social, and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm the diagnosis of Hepatitis C, and provide an analysis as to etiology.  The examiner should discuss whether the Veteran was exposed to Hepatitis C risk factors in service particularly tattoos, and if so, the examiner should offer an opinion regarding any possible relationship between these in-service risk factors and his currently diagnosed Hepatitis C.  The physician should also address post-service risk factors, including exposure to other individuals with Hepatitis C, tattoos, and any other risk factors such as drug and alcohol abuse.  Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Hepatitis C disability had its onset in service or is causally related to any incident of service.  The physician is requested to explain the usual incubation period and onset of symptoms for Hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

3. Thereafter, readjudicate the claim.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



